      Case 2:18-cv-01977-JAM-AC Document 51 Filed 03/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTOINE DOUGLASS JOHNSON,                           No. 2:18-cv-1977 JAM AC P
12                         Petitioner,
13             v.                                         ORDER
14    PAUL THOMPSEN,
15                         Respondent.
16

17            This petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 was dismissed

18   on May 1, 2020. See ECF Nos. 28, 29. In addition, on December 14, 2020, the Ninth Circuit

19   denied petitioner’s related appeal. See ECF No. 48. Therefore, all documents filed by petitioner

20   in this matter since its closing date (see ECF Nos. 41, 42, 44, 45, 50) will be disregarded, and no

21   orders will issue in response to future filings.

22            Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall TERMINATE the

23   following filings of petitioner: ECF Nos. 41, 42, 44, 45, and 50.

24            Petitioner is on notice that any additional filings in this case will not be addressed by the

25   court.

26
     DATED: March 19, 2021                              /s/ John A. Mendez
27
                                                        THE HONORABLE JOHN A. MENDEZ
28                                                      UNITED STATES DISTRICT COURT JUDGE
                                                          1
